      Case 4:19-cv-00138-RH-MAF Document 61 Filed 03/27/20 Page 1 of 9




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF FLORIDA
                       TALLAHASSEE DIVISION

      CHARNESHA ALEXANDER,

             Plaintiff,                       Case No. 4:19-cv-00138-MW/CAS

      v.

      UNITED STATES OF AMERICA
      and PAUL ROLSTON,

           Defendants.
      _________________________________/

              UNITED STATES’ RESPONSE IN OPPOSITION
           TO PLAINTIFF’S MOTION FOR PROTECTIVE ORDER

      Defendant United States, hereby responds in opposition to Plaintiff,

Charnesha Alexander’s (“Plaintiff”) Motion for Protective Order. [ECF No. 57].

Plaintiff cannot articulate any reasonable basis founded in law or in fact to prevent

the United States from deposing Michelle Morton (“Morton”) in this matter. Indeed,

Plaintiff’s argument hinges on the fact that Ms. Morton was deposed in a “similar

case in which she is the plaintiff.” [ECF No. 57, p. 1]. Courts have consistently

rejected this argument. In support thereof, the United States states as follows:

                                 BACKGROUND

      1.     Non-party witness Michelle Morton, filed suit against the United States

of America and Paul Rolston in Michelle Morton v. United States of America, et al.,

Case No. 4:18-cv-177-RH-CAS, pending in front of Judge Hinkle.
      Case 4:19-cv-00138-RH-MAF Document 61 Filed 03/27/20 Page 2 of 9




      2.     The pending allegations in the lawsuits are similar, but no party has

moved to consolidate the lawsuits.

      3.     Counsel for Defendant Rolston is the same in both cases; Plaintiff’s

counsel also represents Michelle Morton, in Case No. 4:18-cv-177-RH-CAS.

      4.     In above-captioned matter, AUSAs Moyle and Drey noticed their

appearances on January 15, and 17, 2020, respectively.         [ECF Nos. 41, 44].

Previously, this case was handled by an AUSA who has now transferred divisions.

AUSA Fisher has not appeared as defense counsel in this matter.

      5.     In Case No. 4:18-cv-177-RH-CAS, AUSA Fisher has litigated the case

since its inception. AUSAs Drey and Moyle noticed their appearances on January

17 and 21, 2020, respectively. [ECF Nos. 35, 36].

      6.     Counsel for Defendant Rolston noticed Ms. Morton’s deposition for

January 10, 2020, in Case No. 4:18-cv-177-RH-CAS.

      7.     Counsel for Defendant Rolston primarily questioned Ms. Morton at her

deposition. Based on the number of pages, AUSA Fisher questioned Ms. Morton

for only ~14% of her deposition.

      8.     AUSAs Moyle and Drey were not present at that deposition and had

not noticed their appearances in either case at the time of Ms. Morton’s deposition.

      9.     Plaintiff’s claim that “[t]he cases have, for practical purposes been

treated as related and overlapping by all the lawyers concerned” is an invention of


                                             2
       Case 4:19-cv-00138-RH-MAF Document 61 Filed 03/27/20 Page 3 of 9




her imagination. [ECF No. 57, p. 3]. Indeed, the judges in these cases have even

reached different decisions on similar motions.1

       10.    Defendant United States is committed to ensuring the safety of all

persons involved in taking a deposition during this Covid-19 pandemic. Due to the

current travel restrictions on the Department of Justice, the United States does not

currently plan to depose Ms. Morton in person.

                              MEMORANDUM OF LAW

       Federal Rule of Civil Procedure 26(b)(1) permits parties to “obtain discovery

regarding any non-privileged matter that is relevant to any party’s claim or defense.”

Fed. R. Civ. P. 26(b)(1). In doing so, parties may depose any person, subject to

certain exceptions. See Fed. R. Civ. P. 30(a)(1) and (a)(2). Plaintiff’s Motion for

Protective Order seeks to invoke protection for the “stressful and perilous” process

of a plaintiff’s deposition, rather than rely on legal arguments in support of her

position. This is unsurprising, given the dearth of case law to support Plaintiff’s

argument—United States cannot depose Ms. Morton because she has already been

deposed in a similar case.




1
  See Case No. 4:18-cv-177-RH-CAS, ECF No. 51, p. 3 (“This order reaches a different result on
facts similar to those in Alexander v. Rolston, No. 4:19cv138 (N.D. Fla. Mar. 12, 2020). Matters
committed to a court’s discretion will sometimes be decided differently. That is the nature of
discretion.”).
                                                   3
      Case 4:19-cv-00138-RH-MAF Document 61 Filed 03/27/20 Page 4 of 9




      Courts have routinely encountered this argument in deciding motions

interpreting Rule 30(a)(2)(A)(ii), which requires leave of court to conduct a

deposition if “the deponent has already been deposed in the case[.]” Fed. R. Civ. P.

30(a)(2)(A)(ii). Courts across the nation have continuously held that being subject

to a deposition in one case is not grounds to prevent a deposition in a second separate

case, even if the matters are related. As such, Plaintiff cannot rely on this argument

in support of her Motion for Protective Order. See Sea Chee Wei v. Rocky Point Int’l

LLC, Case No. 16-CV-1282-JPS, 2017 WL 7053821, at *1 (E.D. Wis. June 13,

2017) (rejecting the argument because the deponent was deposed in a “similar case

in the Southern District of Texas involving the same parties and attorneys” that court

authorization was required to take his deposition a second time); Opperman v. Path,

Inc., Case No. 13-cv-00453-JST, 2015 WL 5852962, at *2 (N.D. Cal. Oct. 8, 2015)

(overruling the argument to prevent a second deposition from occurring even though

a party was deposed in a prior related case); American Airlines, Inc. v. Travelport

Limited, Case No. 4:11-CV-244-Y, 2012 WL 12884824, at *2 (N.D. Tex. Sept. 19,

2012) (“[T]he Court finds that this rule is only applicable when a party seeks to

conduct a second deposition of the same witness in the exact same federal case.

Sabre has not cited to any case law indicating that Rule 30(a)(2)(A)(ii) applies in

cases where a party is seeking to depose a witness more than once due the fact that




                                              4
      Case 4:19-cv-00138-RH-MAF Document 61 Filed 03/27/20 Page 5 of 9




there are two separate but related cases occurring in two different courts.”)

(emphasis in original).

      Plaintiff’s claim that, “even though this is not technically a redeposition in the

same case, functionally it is just that,” is not sufficient. [ECF No. 57, p. 3]. Again,

Plaintiff relies on no case law to support her proposition, likely because this

argument is consistently rejected. See Lee v. United States, Case No. 2:14–cv–0606–

RCJ–PAL, 2016 WL 4521675, at *2 (D. Nev. Aug. 29, 2016) (“Plaintiff argues that

Defendant should not be allowed to depose him because it already deposed him in

the two prior cases that have been dismissed, which were based on the same claims

and facts as this case. Plaintiff cites no relevant authority to support his argument

that he cannot be deposed twice.”); Sea Chee Wei, 2017 WL 7053821, at *1

(“Whatever degree of identity exists between the parties and claims in this action

and the Texas proceedings, they are not the same case. . . . Likewise, whether

Plaintiff’s counsel ‘contemplated’ during the prior deposition that it would be used

in other jurisdictions is of no moment. The language of the Rule is clear; there has

been no deposition of Dag Dvergsten, individually or as corporate representative, in

connection with this action.”) (internal citation omitted). As such, this argument

falls flat, particularly considering that counsel for the United States was not present

at Ms. Morton’s deposition in her own lawsuit.




                                              5
        Case 4:19-cv-00138-RH-MAF Document 61 Filed 03/27/20 Page 6 of 9




        Further, Plaintiff’s counsel claims that “there is not a lot to tell” and as such,

Ms. Morton should not be deposed. [ECF 57, p. 2]. Ms. Alexander herself, however,

testified differently.     In fact, she gave substantial details regarding their

conversation, including that Ms. Morton stated, “he need[ed] to die.” See Dep. of

C. Alexander, attached as Exhibit A, pp. 60:15-69:19; 123:14-126:12, 223:24-

225:19. Discovery is permitted into any nonprivileged matter that is “relevant to

any party’s claim or defense. . . .” Fed. R. Civ. P. 26(b)(1). It is unfathomable how

a defendant could be limited in questioning a witness with knowledge of claims in a

suit because that witness has voluntarily made herself a plaintiff in a separate, related

suit.

        Next, Plaintiff urges this Court to “draw the line” because there are “a lot of

women bringing cases . . .” and “each one could be subjected to as many as eight to

ten depositions[.]” [ECF No. 57, p. 3]. Defendant will note that it did not depose

Ms. Alexander in Case No. 4:18-cv-177-RH-CAS, even though Ms. Alexander is

listed on Plaintiff Morton’s Rule 26 disclosures, because it is simply not the United

States’ practice to travel across the country to take unnecessary depositions in federal

prisons. The United States, however, cannot make representations or stipulations

about future strategy decisions based upon unknown lawsuits, with unknown claims,

and unknown witnesses. See Collins v. Progressive Mich. Ins. Co., No. 15-cv-

13651, 2017 WL 1177684, at *2, (E.D. Mich. Mar. 20, 2017) (finding that absent


                                                6
      Case 4:19-cv-00138-RH-MAF Document 61 Filed 03/27/20 Page 7 of 9




any indication the parties agreed to limit discovery, the fact that Dr. Perlman was

twice deposed in the state court case did not constitute Dr. Perlman’s third deposition

“in this case”). The U.S. Attorney’s Office’s will not stoop to explain its staffing

decisions in response to Plaintiff’s criticisms about overstaffing “the two cases in

this cycle,” except to comment that serious accusations merit serious defense work.

       Plaintiff’s final argument in support of her Motion for Protective Order is that

a plaintiff’s deposition “is the most stressful and perilous day of her entire case” and

that “[i]t seriously damages a prison inmate to be deposed.” [ECF No. 57, pp. 4, 5].

Plaintiff also complains that prison depositions are a burden because they “deprive

counsel of all electronic resources” and “officers are thrown into unfamiliar

assignments.” [ECF No. 57, p. 4]. Indeed, such considerations are why the Federal

Rules require leave of court before deposing a person “confined in prison.” See Fed.

R. Civ. P. 30(a)(2)(B); ECF No. 56 (granting leave to depose Ms. Morton). Further,

Plaintiff’s arguments that “summoning” an inmate to a deposition “bring’s [sic]

disruption and injury to the inmate’s already troubled daily routine” is statement that

is true for all deponents. The United States notes that as a plaintiff in a civil matter,

Ms. Morton is a voluntary litigant. The discovery process is challenging for all

parties involved, but it is part and parcel to availing oneself to federal court to seek

a claim for relief.




                                               7
      Case 4:19-cv-00138-RH-MAF Document 61 Filed 03/27/20 Page 8 of 9




      WHEREFORE, Defendant requests the Court to enter an Order denying

Plaintiff’s Motion for a Protective Order and grant any other relief it deems just and

proper.


                                              Respectfully submitted,

                                              LAWRENCE KEEFE
                                              United States Attorney


                                              /s/ Marie A. Moyle
                                              Marie A. Moyle
                                              Assistant United States Attorney
                                              Florida Bar No.: 1003498
                                              111 North Adams Street, 4th Floor
                                              Tallahassee, FL 32301
                                              Telephone: (850) 942-8430
                                              Facsimile: (850) 942-8466
                                              marie.moyle@usdoj.gov
                                              Attorney for Defendant




                                             8
      Case 4:19-cv-00138-RH-MAF Document 61 Filed 03/27/20 Page 9 of 9




                  LOCAL RULE 7.1(F) CERTIFICATION

      I HEREBY CERTIFY that this response contains 1,603 words.

                  LOCAL RULE 5.1(F) CERTIFICATION

      I HEREBY CERTIFY that Counsel for Plaintiff and Counsel for Defendant
Rolston will receive a copy of this pleading via CM/ECF, this 27th day of March,
2020.

                                           /s/ Marie A. Moyle
                                           Marie A. Moyle
                                           Assistant U.S. Attorney




                                          9
